- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of August, 2010 (Commission File No. 001-33356), Gafisa S.A. (Translation of Registrant's name into English) Av. Nações Unidas No. 8501, 19th floor São Paulo, SP, 05425-070 Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1) Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X Indicate by check mark whether by furnishing the information contained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes No X If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): N/A (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE Unaudited BRAZILIAN SECURITIES COMMISSION (CVM) QUARTERLY INFORMATION - ITR Corporate Legislation TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER June 30, 2010 REGISTRATION WITH CVM SHOULD NOT BE CONSTRUED AS AN EVALUATION OF THE COMPANY. COMPANY MANAGEMENT IS RESPONSIBLE FOR THE INFORMATION PROVIDED. 01.01 - IDENTIFICATION 1 - CVM CODE 01610-1 2 - COMPANY NAME GAFISA S/A 3 - CNPJ (Federal Tax ID) 01.545.826/0001-07 4 - NIRE (State Registration Number) 01.02 - HEAD OFFICE 1  ADDRESS Av. das Nações Unidas, 8501  19 ° floor 2 - DISTRICT Pinheiros 3 - ZIP CODE 05425-070 4  CITY Sao Paulo 5 - STATE SP 6 - AREA CODE 7 - TELEPHONE 3025-9297 8 - TELEPHONE 3025-9158 9 - TELEPHONE 3025-9191 10 - TELEX 11 - AREA CODE 12 - FAX 3025-9438 13  FAX 3025-9217 14 - FAX - 15 - E-MAIL 01.03 - INVESTOR RELATIONS OFFICER (Company Mailing Address) 1- NAME Alceu Duilio Calciolari 2  ADDRESS Av. das Nações Unidas, 8501  19 ° floor 3 - DISTRICT Pinheiros 4 - ZIP CODE 05425-070 5  CITY Sao Paulo 6 - STATE SP 7 - AREA CODE 8 - TELEPHONE 3025-9297 9 - TELEPHONE 3025-9158 10 - TELEPHONE 3025-9191 11 - TELEX 12 - AREA CODE 13  FAX 3025-9438 14  FAX 3025-9191 15 - FAX - 16 - E-MAIL ri@gafisa.com.br 01.04 - REFERENCE / AUDITOR CURRENT YEAR CURRENT QUARTER PREVIOUS QUARTER 1 - BEGINNING 2 - END 3 - QUARTER 4 - BEGINNING 5  END 6 - QUARTER 7 - BEGINNING 8 - END 1/1/2010 12/31/2010 2 4/1/2010 6/30/2010 1 1/1/2010 3/31/2010 09 - INDEPENDENT ACCOUNTANT Terco Grant Thornton Auditores Independentes Soc. Simples 10 - CVM CODE 00635-1 11 - PARTNER IN CHARGE Daniel Gomes Maranhão Junior 12 - PARTNERS CPF (INDIVIDUAL TAXPAYERS REGISTER) 070.962.868-45 Page 1 01.05 - CAPITAL STOCK Number of Shares (in thousands) 1 - CURRENT QUARTER 6/30/2010 2 - PREVIOUS QUARTER 3/31/2010 3 - SAME QUARTER, PREVIOUS YEAR 6/30/2009 Paid-in Capital 1 - Common 2 - Preferred 0 0 0 3 - Total Treasury share 4 - Common 5 - Preferred 0 0 0 6 - Total 01.06 - COMPANY PROFILE 1 - TYPE OF COMPANY Commercial, Industrial and Other 2 - STATUS Operational 3 - NATURE OF OWNERSHIP National Private 4 - ACTIVITY CODE 1110  Civil Construction, Constr. Mat. and Decoration 5 - MAIN ACTIVITY Real Estate Development 6 - CONSOLIDATION TYPE Full 7 - TYPE OF REPORT OF INDEPENDENT AUDITORS Unqualified 01.07 - COMPANIES NOT INCLUDED IN THE CONSOLIDATED FINANCIAL STATEMENTS 1  ITEM 2 - CNPJ (Federal Tax ID) 3 - COMPANY NAME 01.08 - CASH DIVIDENDS APPROVED AND/OR PAID DURING AND AFTER THE QUARTER 1 - ITEM 2 - EVENT 3 - APPROVAL 4  TYPE 5 - DATE OF PAYMENT 6 - TYPE OF SHARE 7 - AMOUNT PER SHARE Page 2 01.09 - SUBSCRIBED CAPITAL AND CHANGES IN THE CURRENT YEAR 1  ITEM 2 - DATE OF CHANGE 3 - CAPITAL STOCK (In thousands of Reais) 4 - AMOUNT OF CHANGE (In thousands of Reais) 5 - NATURE OF CHANGE 7 - NUMBER OF SHARES ISSUED (thousands) 8 -SHARE PRICE WHEN ISSUED (In Reais) 01.10 - INVESTOR RELATIONS OFFICER 1- DATE 08/03/2010 2  SIGNATURE Page 3 02.01 - BALANCE SHEET - ASSETS (in thousands of Brazilian Reais) 1  CODE 2  DESCRIPTION 3  6/30/2010 4  3/31/2010 1 Total Assets Current Assets Cash and cash equivalents Cash and banks Financial Investments Credits Trade accounts receivable Receivables from clients of developments Receivables from clients of construction and services rendered Other Receivables Sundry Credits 0 0 Inventory Properties for sale Other Deferred selling expenses Other receivables Prepaid expenses Non Current Assets Long Term Receivables Sundry Credits Receivables from clients of developments Properties for sale Credits with Related Parties 0 0 Associated companies 0 0 Subsidiaries 0 0 Other Related Parties 0 0 Other Deferred taxes Other receivables Permanent Assets Investments Interest in associated and similar companies 0 0 Interest in associated and similar companies - Goodwill 0 0 Interest in Subsidiaries Interest in Subsidiaries - goodwill 0 0 Other Investments Property and equipment Intangible assets Goodwill on acquisition of subsidiaries Other intangible Deferred charges 0 0 Page 4 02.02 - BALANCE SHEET - LIABILITIES AND SHAREHOLDERS' EQUITY (in thousands of Brazilian Reais) 1 - CODE 2 - DESCRIPTION 3  6/30/2010 4  3/31/2010 2 Total Liabilities and Shareholders Equity Current Liabilities Loans and Financing Debentures Suppliers Taxes, charges and contributions Dividends Payable Provisions Provision for contingencies Accounts payable to related parties 0 0 Other Obligations for purchase of real estate and advances from customers Payroll, profit sharing and related charges Other liabilities Non Current Liabilities Long Term Liabilities Loans and Financing Debentures Provisions Provisions for contingencies Accounts payable to related parties 0 0 Advance for future capital increase 0 0 Others Obligations for purchase of real estate and advances from customers Deferred income tax and social contribution Negative goodwill on acquisition of subsidiaries Other liabilities Deferred income 0 0 Shareholders' equity Paid-in capital stock Capital Stock Treasury shares Capital Reserves Revaluation reserves 0 0 Own assets 0 0 Subsidiaries/ Associated and similar Companies 0 0 Revenue reserves Legal Statutory For Contingencies 0 0 Unrealized profits 0 0 Page 5 02.02 - BALANCE SHEET - LIABILITIES AND SHAREHOLDERS' EQUITY (in thousands of Brazilian Reais) 1 - CODE 2 - DESCRIPTION 3  6/30/2010 4  3/31/2010 Retained earnings Special reserve for undistributed dividends 0 0 Other revenue reserves 0 0 Adjustments to Assets Valuation 0 0 Securities Adjustments 0 0 Cumulative Translation Adjustments 0 0 Business Combination Adjustments 0 0 Retained earnings/accumulated losses Advances for future capital increase 0 0 Page 6 03.01 - STATEMENT OF INCOME (in thousands of Brazilian Reais) 1 - CODE 2 - DESCRIPTION 3 -4/1/2010 to 6/30/2010 4 - 1/1/2010 to 6/30/2010 5 -4/1/2009 to 6/30/2009 6 - 1/1/2009 to 6/30/2009 Gross Sales and/or Services Real estate development and sales Construction services rendered revenue Barter transactions revenue Gross Sales Deductions Taxes on sales and services Brokerage fee on sales Net Sales and/or Services Cost of Sales and/or Services Cost of Real estate development Barter transactions cost Gross Profit Operating Expenses/Income Selling Expenses General and Administrative Profit sharing Stock option plan expenses Other Administrative Expenses Financial Financial income Financial Expenses Other operating income 0 0 Gain on partial sale of Fit Residential  negative goodwill amortiz. 0 0 Other operating income 0 0 0 0 Other operating expenses Depreciation and Amortization Page 7 03.01 - STATEMENT OF INCOME (in thousands of Brazilian Reais) 1 - CODE 2 - DESCRIPTION 3 -4/1/2010 to 6/30/2010 4 - 1/1/2010 to 6/30/2010 5 -4/1/2009 to 6/30/2009 6 - 1/1/2009 to 6/30/2009 Other Operating expenses Equity in results of investees Total operating profit Total non-operating (income) expenses, net 0 0 0 0 Income 0 0 0 0 Expenses 0 0 0 0 Profit before taxes/profit sharing Provision for income tax and social contribution 0 0 0 0 Deferred Income Tax Statutory Profit Sharing/Contributions 0 0 0 0 Profit Sharing 0 0 0 0 Contributions 0 0 0 0 Reversal of interest attributed to shareholders equity 0 0 0 0 Net income for the Period NUMBER OF SHARES OUTSTANDING EXCLUDING TREASURY SHARES (in thousands) EARNINGS PER SHARE ( Reais ) LOSS PER SHARE ( Reais ) Page 8 04.01 - STATEMENT OF CASH FLOW  INDIRECT METHOD (in thousands of Brazilian Reais) 1  CODE 2  DESCRIPTION 3 -4/1/2010 to 6/30/2010 4 - 1/1/2010 to 6/30/2010 5 -4/1/2009 to 6/30/2009 6 - 1/1/2009 to 6/30/2009 Net cash from operating activities Cash generated in the operations Net Income for the year Equity in the results of investees Stock options expenses Gain on sale of investments 0 0 Unrealized interest and finance charges, net Deferred taxes Depreciation and amortization Amortization of negative goodwill Provision for contingencies Warranty provision Profit sharing provision Fixed asset disposal, net 0 0 Variation in Assets and Liabilities Trade accounts receivable Properties for sale Other Receivables Deferred selling expenses Prepaid expenses Obligations for purchase of real estate and adv. from customers Taxes, charges and contributions Suppliers Payroll, and related charges Other accounts payable Others 0 0 0 0 Page 9 04.01 - STATEMENT OF CASH FLOW  INDIRECT METHOD (in thousands of Brazilian Reais) 1 - CODE 2  DESCRIPTION 3 -4/1/2010 to 6/30/2010 4 - 1/1/2010 to 6/30/2010 5 -4/1/2009 to 6/30/2009 6 - 1/1/2009 to 6/30/2009 4.02 Net cash from investments activities (39,011) (430,722) (81,388) (189,778) 4.02.01 Purchase of property and equipment and deferred charges (3,908) (10,978) (6,352) (11,810) 4.02.02 Capital contribution in subsidiary companies (39,762) (56,884) (22,351) (97,824) 4.02.03 Restricted cash in guarantee to loans 4,659 (362,860) (52,685) (80,144) 4.03 Net cash from financing activities 53,250 922,366 166,880 141,752 4.03.01 Capital increase 21,681 1,085,624 3,062 3,062 4.03.02 Loans and financing obtained 104,907 169,317 299,548 333,700 4.03.03 Repayment of loans and financing (82,658) (300,924) (198,202) (257,108) 4.03.04 Assignment of credits receivable, net 0 0 3,583 3,209 4.03.05 Dividends paid 0 0 0 0 4.03.06 Public offering expenses and deferred taxes (9,439) (50,410) 0 0 4.03.07 CCI  Assignment of credits receivable 0 0 58,889 58,889 4.03.08 Capital reserve 18,759 18,759 0 0 4.05 Net increase (decrease) of Cash and Cash Equivalents (417,468) 11,020 81,092 (20,310) 4.05.01 Cash at the beginning of the period 1,174,003 745,515 63,814 165,216 4.05.02 Cash at the end of the period 756,535 756,535 144,906 144,906 Page 10 - STATEMENT OF CHANGES IN SHAREHOLDERS EQUITY FROM 04/01/2/30/2010 (in thousands of Brazilian reais) 1 - CODE 2  DESCRIPTION 3 CAPITAL STOCK 4  CAPITAL RESERVES 5 - REVALUATION RESERVES 6 - REVENUE RESERVES 7 - RETAINED EARNINGS/ ACCUMULATED DEFICIT 8  ADJUSTMENTS TO ASSETS VALUATION 9  TOTAL SHAREHOLDERS EQUITY 5.01 Opening balance 2,691,218 293,626 0 379,920 64,819 0 3,429,583 5.02 Prior-years adjustments 0 0 0 0 0 0 0 5.03 Adjusted balance 2,691,218 293,626 0 379,920 64,819 0 3,429,583 5.04 Net Income/Loss for the period 0 0 0 0 97,268 0 97,268 5.05 Allocations 0 0 0 0 0 0 0 5.05.01 Dividends 0 0 0 0 0 0 0 5.05.02 Interest on own capital 0 0 0 0 0 0 0 5.05.03 Other Allocations 0 0 0 0 0 0 0 5.06 Realization of revenue reserves 0 0 0 0 0 0 0 5.07 Adjustments to assets valuation 0 0 0 0 0 0 0 5.07.01 Securities adjustments 0 0 0 0 0 0 0 5.07.02 Cumulative Translation adjustments 0 0 0 0 0 0 0 5.07.03 Business Combination Adjustments 0 0 0 0 0 0 0 5.08 Increase/decrease in capital stock 21,681 0 0 0 0 0 21,681 5.08.01 Shertis shares subscription 20,283 0 0 0 0 0 20,283 5.08.02 Exercise of stock options 1,398 0 0 0 0 0 1,398 5.09 Increase in capital reserves 0 (3,119) 0 0 0 0 (3,119) 5.09.01 Public offering expenses 0 (6,230) 0 0 0 0 (6,230) 5.09.02 Stock options program 0 1,491 0 0 0 0 1,491 5.09.03 Shertis shares subscription 0 1,620 0 0 0 0 1,620 5.10 Treasury Shares 0 0 0 0 0 0 0 5.11 Other Capital Transactions 0 0 0 0 0 0 0 5.12 Others 0 0 0 0 0 0 0 5.13 Closing balance 2,712,899 290,507 0 379,920 162,087 0 3,545,413 Page 11 - STATEMENT OF CHANGES IN SHAREHOLDERS EQUITY FROM 01/01/2/30/2010 (in thousands of Brazilian reais) 1 - CODE 2  DESCRIPTION 3 CAPITAL STOCK 4  CAPITAL RESERVES 5 - REVALUATION RESERVES 6 - REVENUE RESERVES 7 - RETAINED EARNINGS/ ACCUMULATED DEFICIT 8  ADJUSTMENTS TO ASSETS VALUATION 9 - TOTAL SHAREHOLDERS EQUITY 5.01 Opening balance 1,627,275 318,439 0 379,920 0 0 2,325,634 5.02 Prior-years adjustments 0 0 0 0 0 0 0 5.03 Adjusted balance 1,627,275 318,439 0 379,920 0 0 2,325,634 5.04 Net Income/Loss for the period 0 0 0 0 162,087 0 162,087 5.05 Allocations 0 0 0 0 0 0 0 5.05.01 Dividends 0 0 0 0 0 0 0 5.05.02 Interest on own capital 0 0 0 0 0 0 0 5.05.03 Other Allocations 0 0 0 0 0 0 0 5.06 Realization of revenue reserves 0 0 0 0 0 0 0 5.07 Adjustments to assets valuation 0 0 0 0 0 0 0 5.07.01 Securities adjustments 0 0 0 0 0 0 0 5.07.02 Cumulative Translation adjustments 0 0 0 0 0 0 0 5.07.03 Business Combination Adjustments 0 0 0 0 0 0 0 5.08 Increase/decrease in capital stock 1,085,624 0 0 0 0 0 1,085,624 5.08.01 Public offering 1,063,750 0 0 0 0 0 1,063,750 5.08.02 Exercise of stock options 1,591 0 0 0 0 0 1,591 5.08.03 Shertis shares subscription 20,283 0 0 0 0 0 20,283 5.09 Increase in capital reserves 0 (27,932) 0 0 0 0 (27,932) 5.09.01 Public offering expenses 0 (33,271) 0 0 0 0 (33,271) 5.09.02 Stock options program 0 3,719 0 0 0 0 3,719 5.09.03 Shertis shares subscription 0 1,620 0 0 0 0 1,620 5.10 Treasury Shares 0 0 0 0 0 0 0 5.11 Other Capital Transactions 0 0 0 0 0 0 0 5.12 Others 0 0 0 0 0 0 0 5.13 Closing balance 2,712,899 290,507 0 379,920 162,087 0 3,545,413 Page 12 CONSOLIDATED BALANCE SHEET - ASSETS (in thousands of Brazilian Reais) 1 - CODE 2  DESCRIPTION 3  6/30/2010 4  3/31/2010 1 Total Assets 9,098,194 8,752,813 1.01 Current Assets 5,901,703 5,773,717 1.01.01 Cash and cash equivalents 1,806,384 2,125,613 1.01.01.01 Cash and banks 138,674 193,615 1.01.01.02 Financial Investments 1,500,054 1,786,941 1.01.01.03 Restricted credits 167,656 145,057 1.01.02 Credits 2,470,944 2,193,650 1.01.02.01 Trade accounts receivable 2,470,944 2,193,650 1.01.02.01.01 Receivables from clients of developments 2,391,584 2,103,394 1.01.02.01.02 Receivables from clients of construction and services rendered 77,073 81,312 1.01.02.01.03 Other Receivables 2,287 8,944 1.01.02.02 Sundry Credits 0 0 1.01.03 Inventory 1,446,760 1,327,966 1.01.03.01 Properties for sale 1,446,760 1,327,966 1.01.04 Other 177,615 126,488 1.01.04.01 Deferred selling expenses 20,592 18,802 1.01.04.02 Other receivables 141,740 95,436 1.01.04.03 Prepaid expenses 15,283 12,250 1.02 Non Current Assets 3,196,491 2,979,096 1.02.01 Long Term Assets 2,925,681 2,711,246 1.02.01.01 Sundry Credits 2,482,953 2,351,031 1.02.01.01.01 Receivables from clients of developments 2,075,161 1,922,482 1.02.01.01.02 Properties for sale 407,792 428,549 1.02.01.02 Credits with Related Parties 0 0 1.02.01.02.01 Associated companies 0 0 1.02.01.02.02 Subsidiaries 0 0 1.02.01.02.03 Other Related Parties 0 0 1.02.01.03 Other 442,728 360,215 1.02.01.03.01 Deferred taxes 311,693 307,132 1.02.01.03.02 Other receivables 131,035 53,083 1.02.02 Permanent Assets 270,810 267,850 1.02.02.01 Investments 0 0 1.02.02.01.01 Interest in associated and similar companies 0 0 1.02.02.01.02 Interest in Subsidiaries 0 0 1.02.02.01.03 Other investments 0 0 1.02.02.02 Property and equipment 59,659 60,269 1.02.02.03 Intangible assets 211,151 207,581 1.02.02.03.01 Goodwill on acquisition of subsidiaries 194,871 195,534 1.02.02.03.02 Other intangibles 16,280 12,047 1.02.02.04 Deferred charges 0 0 Page 13 CONSOLIDATED BALANCE SHEET - LIABILITIES AND SHAREHOLDERS' EQUITY (in thousands of Brazilian Reais) 1 - CODE 2 - DESCRIPTION 3  6/30/2010 4  3/31/2010 2 Total Liabilities and Shareholders equity 9,098,194 8,752,813 2.01 Current Liabilities 2,163,821 2,056,473 2.01.01 Loans and Financing 825,382 735,741 2.01.02 Debentures 123,608 139,792 2.01.03 Suppliers 244,545 234,648 2.01.04 Taxes, charges and contributions 154,983 143,196 2.01.05 Dividends Payable 52,287 54,468 2.01.06 Provisions 6,312 7,326 2.01.06.01 Provision for contingencies 6,312 7,326 2.01.07 Accounts payable to related parties 0 0 2.01.08 Other 756,704 741,302 2.01.08.01 Obligations for purchase of real estate and advances from customers 466,078 470,986 2.01.08.02 Payroll, profit sharing and related charges 73,057 64,851 2.01.08.03 Other liabilities 217,569 205,465 2.01.08.04 Deferred taxes 0 0 2.02 Non Current Liabilities 3,342,644 3,203,451 2.02.01 Long Term Liabilities 3,342,644 3,203,451 2.02.01.01 Loans and Financing 352,181 410,067 2.02.01.02 Debentures 1,748,000 1,748,000 2.02.01.03 Provisions 52,670 51,957 2.02.01.03.01 Provisions for contingencies 52,670 51,957 2.02.01.04 Accounts payable to related parties 0 0 2.02.01.05 Advance for future capital increase 0 0 2.02.01.06 Others 1,189,793 993,427 2.02.01.06.01 Obligations for purchase of real estate and advances from customers 176,084 161,194 2.02.01.06.02 Deferred taxes 484,453 452,496 2.02.01.06.03 Other liabilities 521,211 371,534 2.02.01.06.04 Negative goodwill on acquisition of subsidiaries 8,045 8,203 2.03 Deferred income 0 0 2.04 Minority Interests 46,316 63,306 2.05 Shareholders' equity 3,545,413 3,429,583 2.05.01 Paid-in capital stock 2,711,168 2,689,487 2.05.01.01 Capital Stock 2,712,899 2,691,218 2.05.01.02 Treasury shares (1,731) (1,731) 2.05.02 Capital Reserves 290,507 293,626 2.05.03 Revaluation reserves 0 0 2.05.03.01 Own assets 0 0 2.05.03.02 Subsidiaries/ Associated and similar Companies 0 0 2.05.04 Revenue reserves 381,651 381,651 2.05.04.01 Legal 31,758 31,758 2.05.04.02 Statutory 311,360 311,360 Page 14 CONSOLIDATED BALANCE SHEET - LIABILITIES AND SHAREHOLDERS' EQUITY (in thousands of Brazilian Reais) 1 - CODE 2 - DESCRIPTION 3  6/30/2010 4  3/31/2010 2.05.04.03 For Contingencies 0 0 2.05.04.04 Unrealized profits 0 0 2.05.04.05 Retained earnings 38,533 38,533 2.05.04.06 Special reserve for undistributed dividends 0 0 2.05.04.07 Other revenue reserves 0 0 2.05.05 Adjustments to Assets Valuation 0 0 2.05.05.01 Securities Adjustments 0 0 2.05.05.02 Cumulative Translation Adjustments 0 0 2.05.05.03 Business Combination Adjustments 0 0 2.05.06 Retained earnings/accumulated losses 162,087 64,819 2.05.07 Advances for future capital increase 0 0 Page 15 CONSOLIDATED STATEMENT OF INCOME (in thousands of Brazilian Reais) 1 - CODE 2 - DESCRIPTION 3 -4/1/2010 to 6/30/2010 4 - 1/1/2010 to 6/30/2010 5 -4/1/2009 to 6/30/2009 6 - 1/1/2009 to 6/30/2009 3.01 Gross Sales and/or Services 1,003,861 1,942,737 733,197 1,299,008 3.01.01 Real estate development and sales 972,776 1,857,442 707,454 1,257,374 3.01.02 Construction services rendered revenue 13,592 21,469 9,788 17,087 3.01.03 Barter transactions revenue 17,493 63,826 15,955 24,547 3.02 Gross Sales Deductions (76,419) (107,710) (27,379) (51,303) 3.02.01 Taxes on sales and services (71,035) (96,547) (24,249) (45,959) 3.02.02 Brokerage fee on sales (5,384) (11,163) (3,130) (5,344) 3.03 Net Sales and/or Services 927,442 1,835,027 705,818 1,247,705 3.04 Cost of Sales and/or Services (647,950) (1,302,879) (514,465) (901,713) 3.04.01 Cost of Real estate development (630,457) (1,239,053) (498,510) (877,166) 3.4.02 Barter transactions cost (17,493) (63,826) (15,955) (24,547) 3.05 Gross Profit 279,492 532,148 191,353 345,992 3.06 Operating Expenses/Income (146,164) (300,362) (93,355) (183,193) 3.06.01 Selling Expenses (61,140) (112,434) (51,182) (97,788) 3.06.02 General and Administrative (55,125) (112,543) (59,312) (115,230) 3.06.02.01 Profit sharing (10,886) (12,579) (7,395) (8,747) 3.06.02.02 Stock option plan expenses (2,584) (5,767) (3,746) (12,313) 3.06.02.03 Other Administrative Expenses (41,655) (94,197) (48,171) (94,170) 3.06.03 Financial (13,911) (47,179) (12,720) (21,929) 3.06.03.01 Financial income 40,929 64,858 37,768 73,295 3.06.03.02 Financial Expenses (54,840) (112,037) (50,488) (95,224) 3.06.04 Other operating income 0 0 52,600 105,200 3.06.04.01 Gain on partial sale of Fit Residential  negative goodwill amortize 0 0 52,600 105,200 3.06.05 Other operating expenses (15,988) (28,206) (22,741) (53,446) 3.06.05.01 Depreciation and Amortization (8,939) (20,382) (8,041) (18,283) 3.06.05.02 Negative goodwill amortization 158 1,363 1,641 3,901 Page 16 CONSOLIDATED STATEMENT OF INCOME (in thousands of Brazilian Reais) 1 - CODE 2 - DESCRIPTION 3 -4/1/2010 to 6/30/2010 4 - 1/1/2010 to 6/30/2010 5 -4/1/2009 to 6/30/2009 6 - 1/1/2009 to 6/30/2009 3.06.05.03 Other Operating expenses (7,207) (9,187) (16,341) (39,064) 3.06.06 Equity in results of investees 0 0 0 0 3.07 Total operating profit 133,328 231,786 97,998 162,799 3.08 Total non-operating (income) expenses, net 0 0 0 0 3.8.01 Income 0 0 0 0 3.08.02 Expenses 0 0 0 0 3.09 Profit before taxes/profit sharing 133,328 231,786 97,998 162,799 3.10 Provision for income tax and social contribution (9,977) (17,723) (4,519) (10,831) 3.11 Deferred Income Tax (12,083) (26,826) (16,102) (26,103) 3.12 Statutory Profit Sharing/Contributions 0 0 0 0 3.12.01 Profit Sharing 0 0 0 0 3.12.02 Contributions 0 0 0 0 3.13 Reversal of interest attributed to shareholders equity 0 0 0 0 3.14 Minority interest (14,000) (25,150) (19,609) (31,364) 3.15 Net income for the Period 97,268 162,087 57,768 94,501 NUMBER OF SHARES OUTSTANDING EXCLUDING TREASURY SHARES (in thousands) 428,748 428,748 130,338 130,338 EARNINGS PER SHARE ( Reais ) 0.22687 0.37805 0.44322 0.72505 LOSS PER SHARE ( Reais ) Page 17 CONSOLIDATED STATEMENT OF CASH FLOW INDIRECT METHOD (in thousands of Brazilian Reais) 1 - CODE 2  DESCRIPTION 3 -4/1/2010 to 6/30/2010 4 - 1/1/2010 to 6/30/2010 5 -4/1/2009 to 6/30/2009 6 - 1/1/2009 to 6/30/2009 4.01 Net cash from operating activities (356,081) (471,171) (133,437) (251,424) 4.01.01 Cash generated in the operations 153,311 329,613 125,512 192,247 4.01.01.01 Net Income for the year 97,268 162,087 57,768 94.501 4.01.01.02 Stock options expenses 2,584 5,767 3,746 12,313 4.01.01.03 Gain on sale of investments 0 0 (52,600) (105,200) 4.01.01.04 Unrealized interest and finance charges, net 27,529 92,030 45,752 83,628 4.01.01.05 Deferred taxes 23,541 38,284 16,102 26,103 4.01.01.06 Depreciation and amortization 8,939 20,382 8,041 17,296 4.01.01.07 Amortization of negative goodwill (158) (1,363) (1,641) (2,914) 4.01.01.08 Disposal of fixed asset (331) (331) 49 4,709 4.01.01.09 Provision for contingencies 2,819 5,977 24,950 23,439 4.01.01.10 Warranty provision 3,615 6,318 1,566 3,486 4.01.01.11 Profit sharing provision 10,886 12,579 7,395 8,747 4.01.01.12 Allowance for doubtful accounts 0 114 813 813 4.01.01.13 Minority interest (23,381) (12,231) 13,571 25,326 4.01.02 Variation in Assets and Liabilities (509,392) (800,784) (258,949) (443,671) 4.01.02.01 Trade accounts receivable (429,973) (769,573) (320,539) (795,594) 4.01.02.02 Properties for sale (98,037) (106,095) 58,301 239,051 4.01.02.03 Other Receivables (143,442) (97,975) 128,667 140,073 4.01.02.04 Deferred selling expenses (1,790) (13,959) (3,866) (5,809) 4.01.02.05 Prepaid expenses 117 0 519 313 4.01.02.06 Suppliers 9,897 50,214 47,643 43,001 4.01.02.07 Obligations for purchase of real estate and adv. from customers 12,686 20,352 (80,743) (23,767) 4.01.02.08 Taxes, charges and contributions 7,265 12,284 (14,059) 7,457 4.01.02.09 Payroll, profit sharing and related charges (4,371) (840) 3,538 32,721 4.01.02.10 Other accounts payable 138,256 104,808 (78,410) (81,117) Page 18 CONSOLIDATED STATEMENT OF CASH FLOW INDIRECT METHOD (in thousands of Brazilian Reais) 1 - CODE 2  DESCRIPTION 3 -4/1/2010 to 6/30/2010 4 - 1/1/2010 to 6/30/2010 5 -4/1/2009 to 6/30/2009 6 - 1/1/2009 to 6/30/2009 4.01.02.11 Escrow deposits 0 0 0 0 4.01.03 Others 0 0 0 0 4.02 Net cash from investments activities (109,647) (523,323) (43,071) (80,064) 4.02.01 Purchase of property and equipment and intangible assets (10,649) (28,335) (13,089) (15,879) 4.02.02 Restricted cash in guarantee to loans (98,998) (494,988) (29,982) (64,185) 4.03 Net cash from financing activities 47,500 881,837 702,060 718,113 4.03.01 Capital increase 21,681 1,085,624 3,062 3,062 4.03.02 Loans and financing obtained 136,286 240,391 930,036 981,667 4.03.03 Repayment of loans and financing (148,245) (405,383) (292,999) (380,348) 4.03.04 Assignment of credits receivable, net 32,772 19,985 3,581 (14,354) 4.03.05 Dividends paid 0 0 0 0 4.03.06 Proceeds from subscription of redeemable equity interest in securitization fund (4,314) (13,982) (10,935) 58,771 4.03.07 CCI  assignment of credits receivable 0 0 69,315 69,315 4.03.08 Dividends paid SCP 0 (13,147) 0 0 4.3.09 Public offering expenses and deferred taxes (9,439) (50,410) 0 0 4.03.10 Capital reserve 18,759 18,759 0 0 4.04 Foreign Exchange Variation on Cash and Cash Equivalents 0 0 0 0 4.05 Net increase (decrease) of Cash and Cash Equivalents (418,428) (112,657) 525,552 386,625 4.05.01 Cash at the beginning of the period 1,554,993 1,249,422 389,647 528,574 4.05.02 Cash at the end of the period 1,136,765 1,136,765 915,199 915,199 Page 19 CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS EQUITY FROM 04/01/2010 TO 06/30/2010 (in thousands of Brazilian reais) 1 - CODE 2  DESCRIPTION 3 CAPITAL STOCK 4  CAPITAL RESERVES 5 - REVALUATION RESERVES 6 - REVENUE RESERVES 7 - RETAINED EARNINGS/ ACCUMULATED DEFICIT 8  ADJUSTMENTS TO ASSETS VALUATION 9 - TOTAL SHAREHOLDERS EQUITY 5.01 Opening balance 2,691,218 293,626 0 379,920 64,819 0 3,429,583 5.02 Prior-years adjustments 0 0 0 0 0 0 0 5.03 Adjusted balance 2,691,218 293,626 0 379,920 64,819 0 3,429,583 5.04 Net Income/Loss for the period 0 0 0 0 97,268 0 97,268 5.05 Allocations 0 0 0 0 0 0 0 5.05.01 Dividends 0 0 0 0 0 0 0 5.05.02 Interest on own capital 0 0 0 0 0 0 0 5.05.03 Other Allocations 0 0 0 0 0 0 0 5.06 Realization of revenue reserves 0 0 0 0 0 0 0 5.07 Adjustments to assets valuation 0 0 0 0 0 0 0 5.07.01 Securities adjustments 0 0 0 0 0 0 0 5.07.02 Cumulative Translation adjustments 0 0 0 0 0 0 0 5.07.03 Business Combination Adjustments 0 0 0 0 0 0 0 5.08 Increase/decrease in capital stock 21,681 0 0 0 0 0 21,681 5.08.01 Shertis shares subscription 20,283 0 0 0 0 0 20,283 5.08.02 Exercise of stock options 1,398 0 0 0 0 0 1,398 5.09 Increase in capital reserves 0 (3,119) 0 0 0 0 (3,119) 5.09.01 Public offering expenses 0 (6,230) 0 0 0 0 (6,230) 5.09.02 Stock options program 0 1,491 0 0 0 0 1,491 5.09.03 Shertis shares subscription 0 1,620 0 0 0 0 1,620 5.10 Treasury Shares 0 0 0 0 0 0 0 5.11 Other Capital Transactions 0 0 0 0 0 0 0 5.12 Others 0 0 0 0 0 0 0 5.13 Closing balance 2,712,899 290,507 0 379,920 162,087 0 3,545,413 Page 20 CONSOLIDATED STATEMENT OF CHANGES IN SHAREHOLDERS EQUITY FROM 01/01/2010 TO 06/30/2010 (in thousands of Brazilian reais) 1 - CODE 2  DESCRIPTION 3 CAPITAL STOCK 4  CAPITAL RESERVES 5 - REVALUATION RESERVES 6 - REVENUE RESERVES 7 - RETAINED EARNINGS/ ACCUMULATED DEFICIT 8  ADJUSTMENTS TO ASSETS VALUATION 9 - TOTAL SHAREHOLDERS EQUITY 5.01 Opening balance 1,627,275 318,439 0 379,920 0 0 2,325,634 5.02 Prior-years adjustments 0 0 0 0 0 0 0 5.03 Adjusted balance 1,627,275 318,439 0 379,920 0 0 2,325,634 5.04 Net Income/Loss for the period 0 0 0 0 162,087 0 162,087 5.05 Allocations 0 0 0 0 0 0 0 5.05.01 Dividends 0 0 0 0 0 0 0 5.05.02 Interest on own capital 0 0 0 0 0 0 0 5.05.03 Other Allocations 0 0 0 0 0 0 0 5.06 Realization of revenue reserves 0 0 0 0 0 0 0 5.07 Adjustments to assets valuation 0 0 0 0 0 0 0 5.07.01 Securities adjustments 0 0 0 0 0 0 0 5.07.02 Cumulative Translation adjustments 0 0 0 0 0 0 0 5.07.03 Business Combination Adjustments 0 0 0 0 0 0 0 5.08 Increase/decrease in capital stock 1,085,624 0 0 0 0 0 1,085,624 5.08.01 Public offering 1,063,750 0 0 0 0 0 1,063,750 5.08.02 Exercise of stock options 1,591 0 0 0 0 0 1,591 5.08.03 Shertis shares subscription 20,283 0 0 0 0 0 20,283 5.09 Increase in capital reserves 0 (27,932) 0 0 0 0 (27,932) 5.09.01 Public offering expenses 0 (33,271) 0 0 0 0 (33,271) 5.09.02 Stock options program 0 3,719 0 0 0 0 3,719 5.09.03 Shertis shares subscription 0 1,620 0 0 0 0 1,620 5.10 Treasury Shares 0 0 0 0 0 0 0 5.11 Other Capital Transactions 0 0 0 0 0 0 0 5.12 Others 0 0 0 0 0 0 0 5.13 Closing balance 2,712,899 290,507 0 379,920 162,087 0 3,545,413 Page 21 (A free translation of the original in Portuguese) FEDERAL GOVERNMENT SERVICE BRAZILIAN SECURITIES COMMISSION (CVM) (Unaudited) QUARTERLY INFORMATION - ITR Corporate Legislation TYPE OF COMPANY: COMMERCIAL, INDUSTRIAL AND OTHER BASE DATE - 06/30/2010 01610-1 GAFISA S/A 01.545.826/0001-07 06.01 NOTES TO THE QUARTERLY INFORMATION Notes to quarterly information (parent company and consolidated) as of June 30, 2010 (Amounts in thousands of Brazilian Reais, unless otherwise stated) (Convenience translation into English from the original previously issued in Portuguese) 1.
